
	
		II
		Calendar No. 337
		112th CONGRESS
		2d Session
		S. 2204
		IN THE SENATE OF THE UNITED STATES
		
			March 19, 2012
			Mr. Menendez (for
			 himself and Mr. Reid) introduced the
			 following bill; which was read the first time
		
		
			March 20, 2012
			Read the second time and placed on the
			 calendar
		
		A BILL
		To eliminate unnecessary tax subsidies and promote
		  renewable energy and energy conservation.
	
	
		1.Short titleThis Act may be cited as the
			 Repeal Big Oil Tax Subsidies
			 Act.
		ITax
			 extensions relating to energy
			101.Extension of
			 credit for energy-efficient existing homes
				(a)In
			 generalParagraph (2) of section 25C(g) of the Internal Revenue
			 Code of 1986 is amended by striking December 31, 2011 and
			 inserting December 31, 2012.
				(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2011.
				102.Extension of
			 credit for certain plug-in electric vehicles
				(a)In
			 generalSubsection (f) of
			 section 30 of the Internal Revenue Code of 1986 is amended by striking
			 December 31, 2011 and inserting December 31,
			 2012.
				(b)Effective
			 dateThe amendment made by this section shall apply to vehicles
			 acquired after December 31, 2011.
				103.Extension of
			 credit for alternative fuel vehicle refueling property
				(a)ExtensionParagraph
			 (2) of section 30C(g) of the Internal Revenue Code of 1986 is amended by
			 striking December 31, 2011. and inserting December 31,
			 2012.
				(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2011.
				104.Extension of
			 cellulosic biofuel producer credit
				(a)In
			 generalSubparagraph (H) of
			 section 40(b)(6) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
					
						(H)Application of
				paragraph
							(i)In
				generalThis paragraph shall apply with respect to qualified
				cellulosic biofuel production after December 31, 2008, and before January 1,
				2014.
							(ii)No carryover
				to certain years after expirationIf this paragraph ceases to
				apply for any period by reason of clause (i), rules similar to the rules of
				subsection (e)(2) shall
				apply.
							.
				(b)Conforming
			 amendment
					(1)In
			 generalParagraph (2) of section 40(e) of the Internal Revenue
			 Code of 1986 is amended by striking or subsection
			 (b)(6)(H).
					(2)Effective
			 dateThe amendment made by this subsection shall take effect as
			 if included in section 15321(b) of the Heartland, Habitat, and Horticulture Act
			 of 2008.
					105.Algae treated
			 as a qualified feedstock for purposes of the cellulosic biofuel producer
			 credit, etc
				(a)In
			 generalSubclause (I) of section 40(b)(6)(E)(i) of the Internal
			 Revenue Code of 1986 is amended to read as follows:
					
						(I)is derived by, or from, qualified
				feedstocks,
				and
						.
				(b)Qualified
			 feedstock; special rules for algaeParagraph (6) of section 40(b)
			 of the Internal Revenue Code of 1986 is amended by redesignating subparagraphs
			 (F), (G), and (H), as amended by this Act, as subparagraphs (H), (I), and (J),
			 respectively, and by inserting after subparagraph (E) the following new
			 subparagraphs:
					
						(F)Qualified
				feedstockFor purposes of
				this paragraph, the term qualified feedstock means—
							(i)any
				lignocellulosic or hemicellulosic matter that is available on a renewable or
				recurring basis, and
							(ii)any cultivated
				algae, cyanobacteria, or lemna.
							(G)Special rules
				for algaeIn the case of fuel which is derived by, or from,
				feedstock described in subparagraph (F)(ii) and which is sold by the taxpayer
				to another person for refining by such other person into a fuel which meets the
				requirements of subparagraph (E)(i)(II) and the refined fuel is not excluded
				under subparagraph (E)(iii)—
							(i)such sale shall be
				treated as described in subparagraph (C)(i),
							(ii)such fuel shall
				be treated as meeting the requirements of subparagraph (E)(i)(II) and as not
				being excluded under subparagraph (E)(iii) in the hands of such taxpayer,
				and
							(iii)except as
				provided in this subparagraph, such fuel (and any fuel derived from such fuel)
				shall not be taken into account under subparagraph (C) with respect to the
				taxpayer or any other
				person.
							.
				(c)Algae treated as
			 a qualified feedstock for purposes of bonus depreciation for biofuel plant
			 property
					(1)In
			 generalSubparagraph (A) of section 168(l)(2) of the Internal
			 Revenue Code of 1986 is amended by striking solely to produce cellulosic
			 biofuel and inserting solely to produce second generation
			 biofuel (as defined in section 40(b)(6)(E)).
					(2)Conforming
			 amendmentsSubsection (l) of section 168 of such Code is
			 amended—
						(A)by striking
			 cellulosic biofuel each place it appears in the text thereof and
			 inserting second generation biofuel,
						(B)by striking
			 paragraph (3) and redesignating paragraphs (4) through (8) as paragraphs (3)
			 through (7), respectively,
						(C)by striking Cellulosic in the
			 heading of such subsection and inserting Second Generation,
			 and
						(D)by striking cellulosic in the
			 heading of paragraph (2) and inserting second generation.
						(d)Conforming
			 amendments
					(1)Section 40 of the
			 Internal Revenue Code of 1986, as amended by subsection (b), is amended—
						(A)by striking
			 cellulosic biofuel each place it appears in the text thereof and
			 inserting second generation biofuel,
						(B)by striking
			 Cellulosic in the headings of subsections
			 (b)(6), (b)(6)(E), and (d)(3)(D) and inserting Second generation,
			 and
						(C)by striking cellulosic in the
			 headings of subsections (b)(6)(C), (b)(6)(D), (b)(6)(H), (d)(6), and (e)(3) and
			 inserting second
			 generation.
						(2)Clause (ii) of
			 section 40(b)(6)(E) of such Code is amended by striking Such term shall
			 not and inserting The term second generation
			 biofuel shall not.
					(3)Paragraph (1) of
			 section 4101(a) of such Code is amended by striking cellulosic
			 biofuel and inserting second generation biofuel.
					(e)Effective
			 dates
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to fuels sold or used after the date of the
			 enactment of this Act.
					(2)Application to
			 bonus depreciationThe amendments made by subsection (c) shall
			 apply to property placed in service after the date of the enactment of this
			 Act.
					106.Extension of
			 incentives for biodiesel and renewable diesel
				(a)Credits for
			 biodiesel and renewable diesel used as fuelSubsection (g) of
			 section 40A of the Internal Revenue Code of 1986 is amended by striking
			 December 31, 2011 and inserting December 31,
			 2012.
				(b)Excise tax
			 credits and outlay payments for biodiesel and renewable diesel fuel
			 mixtures
					(1)Paragraph (6) of
			 section 6426(c) of the Internal Revenue Code of 1986 is amended by striking
			 December 31, 2011 and inserting December 31,
			 2012.
					(2)Subparagraph (B)
			 of section 6427(e)(6) of such Code is amended by striking December 31,
			 2011 and inserting December 31, 2012.
					(c)Effective
			 dateThe amendments made by this section shall apply to fuel sold
			 or used after December 31, 2011.
				107.Extension of
			 production credit for refined coal
				(a)In
			 generalSubparagraph (B) of section 45(d)(8) of the Internal
			 Revenue Code of 1986 is amended by striking January 1, 2012 and
			 inserting January 1, 2013.
				(b)Effective
			 dateThe amendment made by this section shall apply to facilities
			 placed in service after December 31, 2011.
				108.Extension of
			 production credit
				(a)In
			 generalSection 45(d) of the
			 Internal Revenue Code of 1986 is amended by striking January 1,
			 2014 each place it appears in paragraphs (2), (3), (4), (6), (7), (9),
			 and (11) and inserting January 1, 2015.
				(b)Wind
			 facilitiesParagraph (1) of
			 section 45(d) of the Internal Revenue Code of 1986 is amended by striking
			 January 1, 2013 and inserting January 1,
			 2014.
				(c)Increased
			 credit amount for Indian coal facilities placed in service before
			 2009Subparagraph (A) of section 45(e)(10) of the Internal
			 Revenue Code of 1986 is amended by striking 7-year period each
			 place it appears and inserting 8-year period.
				(d)Conforming
			 amendmentsSubsection (e) of section 1603 of division B of the
			 American Recovery and Reinvestment Act of 2009 is amended—
					(1)by striking
			 January 1, 2013 in paragraph (1) and inserting January 1,
			 2014, and
					(2)by striking
			 January 1, 2014 in paragraph (2) and inserting January 1,
			 2015.
					(e)Effective
			 dates
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to facilities placed in service after December 31,
			 2012.
					(2)Indian
			 coalThe amendment made by subsection (c) shall take effect on
			 the date of the enactment of this Act.
					109.Extension of
			 credit for energy-efficient new homes
				(a)In
			 generalSubsection (g) of section 45L of the Internal Revenue
			 Code of 1986 is amended by striking December 31, 2011 and
			 inserting December 31, 2012.
				(b)Effective
			 dateThe amendment made by this section shall apply to homes
			 acquired after December 31, 2011.
				110.Extension of
			 credit for energy-efficient appliances
				(a)In
			 generalSection 45M(b) of the Internal Revenue Code of 1986 is
			 amended by striking 2011 each place it appears other than in the
			 provisions specified in subsection (b), and inserting 2011 or
			 2012.
				(b)Provisions
			 specifiedThe provisions of section 45M(b) of the Internal
			 Revenue Code of 1986 specified in this subsection are subparagraph (C) of
			 paragraph (1) and subparagraph (E) of paragraph (2).
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 appliances produced after December 31, 2011.
				111.Extension of
			 election of investment tax credit in lieu of production credit
				(a)In
			 generalClause (ii) of section 48(a)(5)(C) of the Internal
			 Revenue Code of 1986 is amended by striking or 2013 and
			 inserting 2013, or 2014.
				(b)Wind
			 facilitiesClause (i) of section 48(a)(5)(C) of the Internal
			 Revenue Code of 1986 is amended by striking Any qualified
			 facility and all that follows and inserting “Any facility which
			 is—
					
						(I)a qualified
				facility (within the meaning of section 45) described in paragraph (1) of
				section 45(d) if such facility is placed in service in 2009, 2010, 2011, 2012,
				or 2013, or
						(II)a qualifying
				offshore wind facility, if such facility is placed in service in 2012, 2013, or
				2014.
						.
				(c)Qualifying
			 offshore wind facilityParagraph (5) of section 48(a) of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subparagraph:
					
						(E)Qualifying
				offshore wind facilityFor purposes of this paragraph—
							(i)In
				generalThe term qualifying offshore wind facility
				means an offshore facility using wind to produce electricity.
							(ii)Offshore
				facilityThe term offshore facility means any
				facility located in the inland navigable waters of the United States, including
				the Great Lakes, or in the coastal waters of the United States, including the
				territorial seas of the United States, the exclusive economic zone of the
				United States, and the Outer Continental Shelf of the United States. For
				purposes of the preceding sentence, the term United States has the
				meaning given in section
				638(1).
							.
				(d)Effective
			 dateThe amendments made by this section shall apply to
			 facilities placed in service after December 31, 2011.
				112.Expansion of
			 qualifying advanced energy project credit
				(a)In
			 generalSubparagraph (B) of
			 section 48C(d)(1) of the Internal Revenue Code of 1986 is amended by striking
			 $2,300,000,000 and inserting
			 $4,600,000,000.
				(b)Effective
			 dateThe amendment made by
			 this section shall take effect on the date of the enactment of this Act.
				113.Extension of
			 special allowance for cellulosic biofuel plant property
				(a)In
			 generalSubparagraph (D) of
			 section 168(l)(2) of the Internal Revenue Code of 1986 is amended by striking
			 January 1, 2013 and inserting January 1,
			 2014.
				(b)Conforming
			 amendmentParagraph (4) of section 168(l) of the Internal Revenue
			 Code of 1986, as redesignated by this Act, is amended—
					(1)by striking
			 and at the end of subparagraph (A),
					(2)by redesignating
			 subparagraph (B) as subparagraph (C), and
					(3)by inserting
			 after subparagraph (A) the following new subparagraph:
						
							(B)by substituting
				January 1, 2014 for January 1, 2013 in clause (i)
				thereof,
				and
							.
					114.Extension of
			 suspension of limitation on percentage depletion for oil and gas from marginal
			 wells
				(a)In
			 generalClause (ii) of section 613A(c)(6)(H) of the Internal
			 Revenue Code of 1986 is amended by striking January 1, 2012 and
			 inserting January 1, 2013.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2011.
				115.Extension of
			 alternative fuels excise tax credits
				(a)In
			 generalSections 6426(d)(5), 6426(e)(3), and 6427(e)(6)(C) of the
			 Internal Revenue Code of 1986 are each amended by striking December 31,
			 2011 and inserting December 31, 2012.
				(b)Effective
			 dateThe amendments made by this section shall apply to fuel sold
			 or used after December 31, 2011.
				116.Extension of
			 grants for specified energy property in lieu of tax credits
				(a)In
			 generalSubsection (a) of
			 section 1603 of division B of the American Recovery and Reinvestment Act of
			 2009, as amended by section 707 of the Tax Relief, Unemployment Insurance
			 Reauthorization, and Job Creation Act of 2010, is amended—
					(1)by striking
			 or 2011 in paragraph (1) and inserting 2011, or
			 2012, and
					(2)in paragraph
			 (2)—
						(A)by striking
			 after 2011 and inserting after 2012, and
						(B)by striking
			 or 2011 and inserting 2011, or 2012.
						(b)Conforming
			 amendmentSubsection (j) of section 1603 of division B of such
			 Act, as so amended, is amended by striking 2012 and inserting
			 2013.
				(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2011.
				117.Extension of
			 mine rescue team training credit
				(a)In
			 generalSubsection (e) of section 45N of the Internal Revenue
			 Code of 1986 is amended by striking December 31, 2011 and
			 inserting December 31, 2012.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2011.
				118.Extension of
			 election to expense mine safety equipment
				(a)In
			 generalSubsection (g) of section 179E of the Internal Revenue
			 Code of 1986 is amended by striking December 31, 2011 and
			 inserting December 31, 2012.
				(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2011.
				IIRepeal of oil
			 and gas subsidies
			AClose big oil tax
			 loopholes
				201.Modifications
			 of foreign tax credit rules applicable to major integrated oil companies which
			 are dual capacity taxpayers
					(a)In
			 generalSection 901 of the
			 Internal Revenue Code of 1986 is amended by redesignating subsection (n) as
			 subsection (o) and by inserting after subsection (m) the following new
			 subsection:
						
							(n)Special rules
				relating to major integrated oil companies which are dual capacity
				taxpayers
								(1)General
				ruleNotwithstanding any
				other provision of this chapter, any amount paid or accrued by a dual capacity
				taxpayer which is a major integrated oil company (as defined in section
				167(h)(5)(B)) to a foreign country or possession of the United States for any
				period shall not be considered a tax—
									(A)if, for such period, the foreign country or
				possession does not impose a generally applicable income tax, or
									(B)to the extent such amount exceeds the
				amount (determined in accordance with regulations) which—
										(i)is paid by such dual capacity taxpayer
				pursuant to the generally applicable income tax imposed by the country or
				possession, or
										(ii)would be paid if the generally applicable
				income tax imposed by the country or possession were applicable to such dual
				capacity taxpayer.
										Nothing in this paragraph shall be
				construed to imply the proper treatment of any such amount not in excess of the
				amount determined under subparagraph (B).(2)Dual capacity
				taxpayerFor purposes of this
				subsection, the term dual capacity taxpayer means, with respect to
				any foreign country or possession of the United States, a person who—
									(A)is subject to a levy of such country or
				possession, and
									(B)receives (or will receive) directly or
				indirectly a specific economic benefit (as determined in accordance with
				regulations) from such country or possession.
									(3)Generally
				applicable income taxFor
				purposes of this subsection—
									(A)In
				generalThe term
				generally applicable income tax means an income tax (or a series
				of income taxes) which is generally imposed under the laws of a foreign country
				or possession on income derived from the conduct of a trade or business within
				such country or possession.
									(B)ExceptionsSuch term shall not include a tax unless it
				has substantial application, by its terms and in practice, to—
										(i)persons who are not dual capacity
				taxpayers, and
										(ii)persons who are citizens or residents of
				the foreign country or
				possession.
										.
					(b)Effective
			 Date
						(1)In
			 generalThe amendments made
			 by this section shall apply to taxes paid or accrued in taxable years beginning
			 after the date of the enactment of this Act.
						(2)Contrary treaty
			 obligations upheldThe
			 amendments made by this section shall not apply to the extent contrary to any
			 treaty obligation of the United States.
						202.Limitation on
			 section 199 deduction attributable to oil, natural gas, or primary products
			 thereof
					(a)Denial of
			 deductionParagraph (4) of section 199(c) of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subparagraph:
						
							(E)Special rule
				for certain oil and gas incomeIn the case of any taxpayer who is
				a major integrated oil company (as defined in section 167(h)(5)(B)) for the
				taxable year, the term domestic production gross receipts shall
				not include gross receipts from the production, transportation, or distribution
				of oil, natural gas, or any primary product (within the meaning of subsection
				(d)(9))
				thereof.
							.
					(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2011.
					203.Limitation on
			 deduction for intangible drilling and development costs
					(a)In
			 generalSection 263(c) of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 sentence: This subsection shall not apply to amounts paid or incurred by
			 a taxpayer in any taxable year in which such taxpayer is a major integrated oil
			 company (as defined in section 167(h)(5)(B))..
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to amounts paid or incurred in taxable years beginning
			 after December 31, 2011.
					204.Limitation on percentage depletion
			 allowance for oil and gas wells
					(a)In generalSection 613A of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new subsection:
						
							(f)Application with respect to major
				integrated oil companiesIn
				the case of any taxable year in which the taxpayer is a major integrated oil
				company (as defined in section 167(h)(5)(B)), the allowance for percentage
				depletion shall be
				zero.
							.
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2011.
					205.Limitation on
			 deduction for tertiary injectants
					(a)In
			 generalSection 193 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
						
							(d)Application
				with respect to major integrated oil companiesThis section shall not apply to amounts
				paid or incurred by a taxpayer in any taxable year in which such taxpayer is a
				major integrated oil company (as defined in section
				167(h)(5)(B)).
							.
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to amounts paid or incurred in taxable years beginning
			 after December 31, 2011.
					BOuter Continental
			 Shelf oil and natural gas
				211.Repeal of
			 outer Continental Shelf deep water and deep gas royalty relief
					(a)In
			 generalSections 344 and 345 of the Energy Policy Act of 2005 (42
			 U.S.C. 15904, 15905) are repealed.
					(b)AdministrationThe
			 Secretary of the Interior shall not be required to provide for royalty relief
			 in the lease sale terms beginning with the first lease sale held on or after
			 the date of enactment of this Act for which a final notice of sale has not been
			 published.
					IIIBudgetary
			 effects
			301.Deficit
			 reductionThe net amount of
			 any savings realized as a result of the enactment of this Act and the
			 amendments made by this Act (after any expenditures authorized by this Act and
			 the amendments made by this Act) shall be deposited in the Treasury and used
			 for Federal budget deficit reduction or, if there is no Federal budget deficit,
			 for reducing the Federal debt in such manner as the Secretary of the Treasury
			 considers appropriate.
			302.Budgetary effectsThe budgetary effects of this Act, for the
			 purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be
			 determined by reference to the latest statement titled Budgetary Effects
			 of PAYGO Legislation for this Act, submitted for printing in the
			 Congressional Record by the Chairman of the Senate Budget Committee, provided
			 that such statement has been submitted prior to the vote on passage.
			
	
		March 20, 2012
		Read the second time and placed on the
		  calendar
	
